Citation Nr: 9922360	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  94-07 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
August 1969, July 1970 to April 1973, and April 1973 to March 
1976.  This appeal arises from a February 1993 rating 
decision of the Roanoke, Virginia, regional office (RO) which 
granted service connection for PTSD and assigned a 50 percent 
disability evaluation.  This rating was exclusive to the 
assignment of a temporary total disability rating under the 
provision of 38 C.F.R. § 4.29, based upon a period of 
hospitalization between December 14, 1992 and the end of that 
month.

This matter was Remanded by a member of the Board of 
Veterans' Appeals (Board) in March 1996 and October 1998 for 
the purpose of obtaining additional medical evidence and 
affording due process, and it has been returned to the Board 
for appellate review.

FINDINGS OF FACT

1.  The veteran's claim for a disability rating in excess of 
50 percent for service-connected PTSD is plausible, and the 
RO has expended sufficient efforts to obtain all relevant 
evidence necessary for an equitable disposition of the 
appeal.

2.  The symptoms of the veteran's PTSD are not manifested by 
more than considerable social and industrial impairment.

3.  The veteran has not routinely displayed symptoms such as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
and an inability to establish and maintain effective 
relationships.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.321 and Part 4, including 
§§ 4.1, 4.2, 4.7, 4.129, 4.130, 4.132, Diagnostic Code 9411 
(as in effect prior and subsequent to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records indicate the veteran sustained a 
shell fragment wound to the abdomen in July 1969.  The 
details of the incident are unavailable.  The veteran's Form 
DD-214 (Report of Transfer or Discharge) from his first 
period of active service indicated that he was awarded the 
Combat Action Ribbon and Purple Heart Medal.

In December 1992, the veteran filed a claim for service 
connection for PTSD.  He said he had been receiving 
psychiatric treatment through the Hampton VA Medical Center 
(VAMC) since June 1992.  

Medical records from the Hampton VAMC dated from May 1992 to 
January 1993 show that the veteran received evaluations and 
treatment for PTSD and alcohol dependence.  In May 1992, the 
veteran reported that he had been experiencing increased 
anxiety with depression.  He stated that he was having 
traumatic nightmares and sleep disturbances as well as 
problems managing his anger.  He was referred to the mental 
health clinic.  

A June 1992 consultation report indicated that the veteran 
was seen for "PCT intake."  He was cooperative throughout 
the interview.  His speech was goal directed and there was no 
evidence of thought disorder.  His mood and affect were 
normal except when discussing Vietnam.  The veteran described 
heavy combat exposure.  He stated that he divorced in 1972, 
and that he never remarried.  He reported that he maintained 
a close relationship with his children.  He said he had 
worked three (3) jobs since returning from service.  In this 
regard, he reported that he had worked for 12 years as a 
maitre d' at a NCO club.  He stated he had most recently 
worked as a cook.  The veteran endorsed symptoms of intrusive 
thoughts, an exaggerated startle response, and emotional 
avoidance.  In light of these findings, the examiner found 
that the veteran's symptoms of PTSD were considerable.

In December 1992, the veteran was admitted to the Hampton 
VAMC for multiple psychiatric complaints.  He complained of 
suicidal ideation, depression, increased hostility, 
flashbacks, and nightmares.  He said he was unemployed and 
homeless.  He stated he had relapsed into drinking.  The 
veteran was noted to have undergone an alcohol rehabilitation 
program in 1989 and to have been receiving treatment for PTSD 
since July 1992.  On mental status examination, the veteran 
appeared extremely depressed with a flat and constricted 
affect.  His speech was slow, soft, and under productive.  He 
denied hallucinations or delusions.  He said he was no longer 
feeling suicidal or homicidal.  The veteran's memory was 
intact.  His concentration was fair to poor.  The discharge 
diagnoses were severe PTSD and continuous poly-substance 
dependence.

Service connection for PTSD was granted in February 1993.  
Exclusive of the assignment of a temporary total disability 
rating under the provision of 38 C.F.R. 
§ 4.29 based upon his hospitalization in December 1992, a 50 
percent disability rating was assigned to the veteran's PTSD, 
effective January 1, 1993.

The veteran filed a notice of disagreement in September 1993.  
He asserted that he deserved a higher evaluation for his 
PTSD.  He stated he was hospitalized at the Hampton VAMC for 
problems related to his service-connected disability.

A discharge summary from the Hampton VAMC dated in October 
1993 was associated with claims folder.  He was admitted for 
complaints of abdominal pain and nausea with vomiting.  He 
was noted to have been hospitalized for pancreatitis in May 
1992 and to have a longstanding history of alcohol abuse.  As 
he reported that he had recently started drinking again, it 
was believed that the veteran's pancreatitis was secondary to 
alcohol abuse.  There were no findings pertaining to the 
veteran's psychiatric condition.

In April 1994, the veteran was afforded a VA psychiatric 
examination.  He stated that he suffered from chronic 
alcoholism.  He said he had problems with authority.  He 
endorsed flashbacks, nightmares, and sleep disturbances.  He 
remarked that he preferred to isolate himself, and that he 
was unable to maintain effective relationships.  The veteran 
indicated that he was unemployed.  He reported he had held 
three (3) jobs in the past year and approximately 15 jobs as 
a cook since his discharge from service.  He maintained that 
he had been unable to keep those jobs due to insubordination.

Objectively, the veteran presented with very poor hygiene.  
He smelled of stale alcohol and sweat.  His eye contact was 
poor.  His speech was logical and goal oriented.  The 
veteran's affect was constricted and his mood was depressed.  
He denied suicidal or homicidal thoughts.  There was no 
evidence of psychosis.  He was oriented to person, place, and 
time.  The diagnosis was PTSD and alcohol dependence.  While 
he met the criteria for PTSD and the symptoms were 
pronounced, the examiner stated the examination was limited 
by the veteran's intoxicated state.

The veteran was afforded another VA psychiatric examination 
in May 1994.  He complained of intrusive thoughts, 
nightmares, and flashbacks.  He described problems with 
concentration and inability to relate with others.  He 
maintained that he was unable to work due to excessive 
hostility and a disdain for authority.  Since his discharge 
in 1976, the veteran reported having worked over 100 jobs as 
a cook or painter, and that he never held a job for longer 
than two (2) months.  He stated he had not worked in several 
months.  He gave a history of substance abuse and outpatient 
treatment for PTSD.  He said he had remained sober and free 
of cannabis use for three (3) months.

On mental status examination, the veteran maintained good eye 
contact.  His speech was logical and goal directed.  He 
smiled and had a euthymic mood.  He denied suicidal or 
homicidal ideation.  There was no evidence of psychomotor 
abnormalities. While he admitted to seeing "shadows" and 
hearing voices at night, the veteran denied overt 
hallucinations.  His short-term memory was impaired.  
Insight, judgment, and concentration were fair.  The 
diagnoses were PTSD, alcohol dependence, and cannabis 
dependence.  The examiner stated that the veteran met the 
PTSD criteria by history.  The examiner indicated that the 
veteran's cognitive deficits appeared to be secondary to his 
chronic alcohol dependence.  It was also noted that the 
veteran "admitted to being coached" for the examination.

In June 1994, the RO denied an increased evaluation of the 
veteran's service-connected PTSD.  The RO held that the 
criteria to establish a 70 percent disability rating had not 
been met.  A supplemental statement of the case (SSOC) was 
sent to the veteran that same month.

Medical records from the Hampton VAMC dated from February 
1994 to June 1994 show that the veteran received treatment 
for alcohol abuse and pancreatitis.  In February 1994, he was 
admitted for epigastric pain.  He was noted to have had 
multiple admissions for pancreatitis as well as a history of 
hypertension and alcohol dependence.  No findings were made 
with regard to his PTSD.

The veteran failed to report for a VA psychiatric examination 
that had been scheduled in July 1995.  Due to his failure to 
report for this examination and the fact that no request to 
reschedule an examination had been received, the RO proposed 
to reduce the disability evaluation of the veteran's PTSD to 
zero (0) percent.  The veteran was advised of this proposed 
reduction in a letter dated in August 1995.

In a letter dated in September 1995, the veteran's wife 
reported that the veteran was seriously ill and receiving 
treatment at the Hampton VAMC.  She said the veteran was on 
life support, and that he was unable to respond or write at 
the present time.  She expressed a concern regarding the 
proposed reduction of the veteran's disability benefits.  An 
October 1995 memorandum from the veteran's representative, at 
that time, contained similar information.

In November 1995, the RO held that the 50 percent disability 
rating assigned to the veteran's PTSD would be continued.  
The RO indicated that it would be rescheduling the veteran's 
examination for 12 months to allow him the opportunity to 
report.

The matter was Remanded by the Board in March 1996 for the 
purpose of obtaining additional factual and medical evidence.  
Specifically, the Board asked that the RO obtain any 
additional VA inpatient or outpatient treatment records.  The 
RO was also requested to afford the veteran a VA psychiatric 
examination to determine the severity of his service-
connected PTSD.  This examination was to include an 
assignment of a score on the Global Assessment of Functioning 
(GAF) scale.

Medical records from the Hampton VAMC dated from February 
1996 to October 1996 were associated with the claims folder.  
Those records document the veteran's treatment for an ulcer 
and pancreatitis.  There were no findings with regard to his 
psychiatric condition.

In October 1996, the veteran was afforded a VA psychiatric 
examination.  The examiner indicated that the veteran had 
bled internally from an ulcer in September 1995 which 
resulted in him being in a coma for three (3) months.  The 
examiner reported that the veteran had to learn to walk and 
talk after he recovered from this trauma.  It was also noted 
that the veteran had been hospitalized for depression in 
March 1996, and that he was currently receiving therapy 
through the PTSD clinic.  The veteran gave a long history of 
alcohol abuse.  However, he stated that he had been sober 
since his September 1995 coma.  He reported that he had 
remarried in 1994.  He said he still had a friendly 
relationship with his ex-wife and his children from that 
marriage.  

The veteran stated that he suffered from flashbacks once or 
twice a month and terrible nightmares.  However, since going 
on Trazodone, he said his nightmares had been reduced to once 
or twice a month.  He reported that Trazodone had also helped 
him sleep for longer periods of time, and that it had helped 
to control his outbursts of anger.  He said he would snap at 
people rather than getting into physical confrontations.  The 
veteran endorsed hypervigilence and an exaggerated startle 
response.  He stated he could not be in closed spaces, and 
that he avoided things that reminded him of his wartime 
experiences.  He lamented that he often felt detached and 
estranged from others, and that he was unable to relate to 
his wife in loving ways.  On mental status examination, the 
veteran maintained very good eye contact.  He was 
cooperative.  He claimed that he felt lucky to be alive.  His 
mood was euthymic and his affect appropriate.  He denied 
suicidal or homicidal ideation.  The veteran was alert and 
oriented times four.  He demonstrated some memory impairment.  
However, he did show an ability to abstract.  There was no 
evidence of limitation of insight or judgment.  He said he 
cried at least twice a month due to mounting debt.  The 
veteran was diagnosed as having PTSD, poly-substance 
dependence in full remission, and dementia secondary to 
multiple etiologies.  Peptic ulcer disease, history of 
hematemesis, and coma for three months were listed under Axis 
III (General Medical Conditions).  He was assigned a 45 on 
the GAF scale.

Noting that the report of the October 1996 examination had 
failed to indicate the veteran's social and industrial 
impairment due solely to his service-connected PTSD, the RO 
indicated that another VA psychiatric examination was 
necessary.  The veteran failed to report for psychiatric 
examinations that had been scheduled in May 1997 and June 
1997.

The veteran did appear, however, for a social and industrial 
survey in May 1997.  He reported holding numerous jobs since 
his discharge from service in 1976.  He said he was unable to 
maintain employment because of symptoms related to his PTSD.  
He stated he had not worked since 1993.  He discussed his 
history of drug and alcohol abuse.  The veteran maintained 
that his PTSD caused symptoms of nightmares, flashbacks, a 
short temper, and an exaggerated startle response.  However, 
he reported that being on Trazodone helped to control these 
symptoms.  He stated that he and his family were very close, 
and that there was a strong social bond between them.  He 
said he would come to the hospital when he needed to 
emotionally regroup.  He indicated that the major source of 
stress in his life was his difficulty in maintaining his 
finances.  While he had difficulty standing, the veteran 
indicated that he was able to handle his activities of daily 
living.  The examiner's impression was that the veteran was 
still haunted by his memories of Vietnam.  However, the 
examiner also indicated that the veteran suffered from 
several physical disabilities.

Medical records from the Hampton VAMC dated from September 
1995 to October 1997 show that the veteran received treatment 
primarily for pancreatitis, a bleeding ulcer, and end-stage 
renal disease.  However, the veteran was admitted in April 
1996 for signs of increased PTSD.  He stated his symptoms had 
worsened since his September 1995 abdominal surgery and 
hospitalization.  He was subdued and quiet on admission.  He 
established good eye contact initially and opened up more 
during the interview.  The veteran's speech was clear and 
normal in rate and tone.  His affect was restricted and his 
mood was depressed.  He denied any current homicidal or 
suicidal ideation or hallucinations.  He endorsed flashbacks 
and nightmares.  The veteran was discharged three (3) weeks 
later.  At that time, he was noted to be unemployable.

By a rating action dated in December 1997, the 50 percent 
disability rating assigned to the veteran's PTSD was 
continued.  The RO found that the veteran had significant 
non-service-connected physical problems that greatly 
compounded his function and ability to work.  The RO held the 
degree of disability imposed by PTSD was not shown to warrant 
a rating greater than 50 percent.  A SSOC was sent to the 
veteran in December 1997.

The matter was Remanded again in October 1998.  Observing 
that the criteria used in evaluating mental disorders had 
been revised in November 1996, and that the veteran had not 
been afforded a VA examination that considered the "new" 
regulations, the RO was instructed to afford the veteran 
another VA psychiatric examination.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Medical records from the Hampton VAMC dated from January 1996 
to August 1998 were associated with the claims folder.  
Again, those records show that the veteran primarily received 
treatment for non-service-connected conditions such as end-
stage renal disease requiring hemodialysis, alcohol 
dependence, hypertension, and recurrent pancreatitis.  In 
April 1998, the veteran was admitted for complaints of having 
violent thoughts towards his wife.  He said he had been 
experiencing increased depression and irritability over the 
prior two (2) months.  He also endorsed insomnia, flashbacks, 
and nightmares.  He stated he periodically had auditory and 
visual hallucinations.  He indicated he was concerned that 
someone was following him.  The veteran reported that he had 
resumed drinking due to pressure from his wife.  The 
diagnoses were alcohol dependence, mild alcohol withdrawal, 
cocaine dependence, delirium secondary to uremic 
encephalopathy, and mild dementia due to either alcohol 
amnestic syndrome or dialysis dementia.  The examiner 
indicated that the veteran had been unemployed because of 
health problems.  A treatment note dated in August 1998 
indicated that the veteran's wife had left him several months 
prior.

The VA contracted QTC Medical Services (QTC) to provide an 
independent psychiatric examination to the veteran.  The 
examination was scheduled for February 8, 1999.  The veteran 
was notified of the date of the scheduled examination in a 
letter from QTC dated in January 1999.  Therein, he was 
advised that it was "very important" that he report for his 
scheduled examination, and that, if failed to do so, the VA 
would consider his claim without the benefit of evidence that 
could be obtained from the examination.  The January 1999 
letter was addressed to the veteran's most recent address of 
record and there was no evidence that it was returned from 
the Post Office.  An invoice received from QTC indicated that 
the veteran did not appear for his scheduled examination.

In March 1999, the RO denied the veteran's claim for a 
disability rating in excess of 50 percent for service-
connected PTSD.  The RO found that the evidence of record did 
not show that a 70 percent disability evaluation was 
warranted under the old or new rating criteria.  The RO 
further observed that the veteran had failed to report for 
his VA examination scheduled on February 8, 1999.  In that 
regard, the RO stated that the evidence expected from that 
examination that might have been material to the outcome of 
the veteran's claim could not be considered.  The veteran's 
failure to notify VA of his willingness to report for another 
examination was also noted by the RO.  Using the same address 
to which the January 1999 notification letter was sent, a 
SSOC was mailed to the veteran in March 1999.  The SSOC 
included the provisions of 38 C.F.R. § 3.655 (1998).  Again, 
there was no evidence that the SSOC was returned by the Post 
Office.

II.  Analysis

The Board initially finds that the veteran has submitted a 
well-grounded, or plausible, claim. 38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's assignment 
of a rating for that disability, the claim continues to be 
well-grounded as long as the rating schedule provides for a 
higher rating and the claim remains open.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

The VA has a duty to assist a veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.159 (1998).  The VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990). However, the U.S. Court 
of Appeals for Veterans Claims (Court) has held that "the 
duty to assist is not always a one-way street," and that, if 
the veteran wishes help, "he cannot passively wait for it in 
the circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Further, in Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the 
Court stated that "[i]n the normal course of events, it is 
the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  In 
the present case, the letter informing the veteran of the 
February 1999 examination was not returned by the Post Office 
and there is no evidence of record which indicates that the 
veteran did not receive notice of the scheduled VA 
examination.  The veteran has not argued that he failed to 
receive notice of the examination.  In sum, the Board finds 
that VA has taken the appropriate actions in its duty to 
afford the veteran a VA examination.

38 C.F.R. § 3.655(b) (1998) addresses the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that when a claimant fails to report 
for a scheduled medical examination without good cause, an 
original claim for compensation shall be rated on the 
evidence of record.  Examples of "good cause" include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655(a).  The veteran has offered neither 
explanation nor excuse for his failure to report for the 
scheduled psychiatric examination that had been deemed 
necessary in the proper adjudication of his claim.  
Therefore, based on the provisions of 38 C.F.R. § 3.655, the 
Board will render a decision on this appeal based upon the 
evidence of record.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function  
under the ordinary conditions of daily life including 
employment.  Whatever system is affected, evaluations are 
based upon lack of usefulness of these parts or systems, 
especially in self-support.  The medical examiner must 
therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, a full 
description of the effects of disability upon the person's 
ordinary activity.

At the outset, the Board notes that the criteria used to 
determine the extent to which psychiatric disorders are 
considered disabling were changed, effective November 7, 
1996.  To that extent, the record shows that the veteran has 
had notice of the old and new criteria for evaluating PTSD. 

In determining which version of the regulations to apply to 
the facts of this case, the Board notes that the Court has 
held that where the law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  In this instance, neither 
Congress nor the Secretary has directed which regulations are 
to be applied under the circumstances of this case.  
Accordingly, the version most favorable to the appellant will 
be considered.

Under the old provisions, in evaluating impairment resulting 
from psychiatric disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disability from the mental disorders, 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions which affect economic adjustment; that 
is, impairment of earning capacity.  38 C.F.R. § 4.129 (as in 
effect prior to November 7, 1996).  The severity of 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from 
gainful employment and decrease in work efficiency.  The VA 
could not under evaluate the emotionally sick veteran with a 
good work record, nor could it over evaluate his or her 
condition on the basis of a poor work record not supported by 
the psychiatric disability picture.  It was for that reason 
that great emphasis was placed upon the full report of the 
examiner which was descriptive of actual symptomatology.  The 
record of the history and complaints was only preliminary to 
the examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  
38 C.F.R. § 4.130 (as in effect prior to November 7, 1996).  
Social inadaptability under the previous criteria was to be 
evaluated only as it affected industrial impairment.  
38 C.F.R. § 4.132 (as in effect prior to November 7, 1996).

When evaluating a mental disorder, under the new criteria, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment. 38 C.F.R. § 4.126 
(as in effect on November 7, 1996).

The veteran is currently assigned a 50 percent disability 
rating for PTSD.  Prior to November 1996, a 50 percent rating 
was assignable when the ability to establish and maintain 
effective or favorable relationships was considerably 
impaired, and, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating was assignable when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9411.

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.                                                             
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.                                             
50

38 C.F.R. Part 4, Diagnostic Codes 9201-9440 (1998).

Upon review of the claims file, the Board finds that an 
evaluation in excess of 50 percent is not warranted under the 
"old" or "new" rating criteria.  Again, a 70 percent 
evaluation under the old criteria was assignable when the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired and when the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  The veteran's poor employment history 
must therefore be viewed in its entirety.  The record clearly 
indicates that the veteran has not worked since 1993.  In 
this regard, the Board recognizes that the April 1996 
discharge summary from the Hampton VAMC indicated that the 
veteran was unemployable, and that he was assigned a GAF of 
45 following his 1997 VA psychiatric examination.  A GAF 
between 41 and 50 is indicative of, among other things, 
serious impairment in several areas, such as work, family 
relations, or mood, and an example of which is an inability 
to keep a job due to psychiatric impairment.  See American 
Psychiatric Association: Quick reference to the Diagnostic 
Criteria from Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington DC, American 
Psychiatric Association, 1994.  

However, the April 1998 discharge summary from the Hampton 
VAMC indicated that the veteran's unemployment was due to his 
physical disabilities.  The record shows that the veteran 
suffers from a multitude of non-service-connected 
disabilities including polysubstance dependence, chronic 
pancreatitis, hypertension, and end-stage renal disease 
requiring hemodialysis.  Without the benefit of a VA 
psychiatric examination that could clearly indicate whether 
the veteran was unemployable due to his PTSD, the Board must 
consider this question based only on the evidence of record.  
See 38 C.F.R. 3.655.  In this regard, the Board finds that 
the veteran's service-connected psychiatric condition cannot 
be viewed as the sole reason that the veteran has been unable 
to maintain full-time employment.

With regard to social impairment, the veteran has 
demonstrated that he currently maintains a long-standing 
personal relationship with his family.  The report of the 
October 1996 VA psychiatric examination indicated that the 
veteran had a friendly relationship with his ex-wife and his 
children by that marriage.  Moreover, at the May 1997 social 
and industrial survey, the veteran stated that he and his 
family were close and there was a strong social bond between 
them.  While he reports avoiding interactions with people and 
a general feeling of estrangement from others, and that he 
and his wife have recently separated, the Board finds that 
the evidence supports a finding of considerable but no 
greater social impairment.  In other words, the record does 
not reflect severe impairment of the veteran's ability to 
establish and maintain effective relationships with people or 
maintain employment (as required under the "old" rating 
criteria).

Moreover, viewing the veteran's disability picture under the 
"new" criteria, the Board is also unable to find that a 
rating in excess of 50 percent is warranted.  The Board 
concedes that the veteran has had difficulty controlling his 
anger as well as experiencing frequent episodes of 
depression.  Nevertheless, the veteran has not routinely 
displayed symptoms of suicidal ideation, obsessional rituals 
which interfere with routine activities, near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively, impaired 
impulse control (such as unprovoked irritability with periods 
of violence), spatial disorientation, a neglect of personal 
appearance and hygiene, or an inability to establish and 
maintain effective relationships.  In other words, most of 
the symptoms required to evaluate the veteran's PTSD as 70 
percent disabling are not present.  The preponderance of the 
evidence is against entitlement to a disability rating in 
excess of 50 percent for the veteran's PTSD.  In so deciding, 
consideration has been given to assigning staged ratings; 
however, at no time during the period in question has the 
veteran shown disablement equivalent to that greater than the 
assigned rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered the assignment of a higher 
evaluation in this case on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  A basis for an extra-schedular 
evaluation is not shown, however, as the service-connected 
PTSD does not result in marked interference with employment 
or frequent periods of hospitalization, or otherwise present 
an exceptional or unusual disability picture.

Finally, as previously noted, the Court has held that where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should apply.  See Karnas v. Derwinski.  As 
indicated above, a 70 percent evaluation for the veteran's 
PTSD is not warranted under either criteria.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.


ORDER

Entitlement to a disability rating in excess of 50 percent 
for service-connected PTSD is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

